Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                                    Jul 30 2013, 7:36 am
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

DONALD S. EDWARDS                                     GREGORY F. ZOELLER
Columbus, Indiana                                     Attorney General of Indiana

                                                      KARL M. SCHARNBERG
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

BILLY RAY MEAD,                                       )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 03A01-1301-CR-33
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                  APPEAL FROM THE BARTHOLOMEW CIRCUIT COURT
                        The Honorable Stephen R. Heimann, Judge
                            Cause No. 03C01-1007-FB-1611


                                            July 30, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

         The trial court revoked Billy Ray Mead’s probation and ordered him to serve his

previously suspended five-year sentence in the Indiana Department of Correction, with

credit for time served. Mead argues that the trial court should have ordered him to serve

a portion of his sentence on community corrections. Finding no error, we affirm the trial

court.

                              Facts and Procedural History

         In 2010, Mead pled guilty to Class C felony possession of methamphetamine and

Class D felony resisting law enforcement. He also admitted to violating the terms of his

probation in an unrelated case. On the Class C felony charge, the trial court sentenced

Mead to a six-month direct placement in the Southern Indiana Forensic Diversion

Program, an eighteen-month direct placement with Bartholomew County Community

Corrections (“BCCC”), and a five-year suspended sentence in the Indiana Department of

Correction. On the Class D felony charge, the trial court sentenced Mead to a two-year

jail sentence, with 197 credit days. The trial court placed Mead on probation for seven

years effective after the Southern Indiana Forensic Diversion Program and the direct

placement with BCCC. These sentences were to run consecutively.

         In February 2012, the probation department filed a petition to revoke probation

alleging that Mead had failed to pay probation fees. While this petition was pending, the

State filed a petition to revoke probation alleging that Mead violated probation by using

methamphetamine in October 2012. During the evidentiary hearing, Mead admitted to

using methamphetamine in October 2012 and owing fees. Tr. p. 55-57.


                                            2
       At the dispositional hearing, the court considered Mead’s extensive criminal

history and his several opportunities for treatment outside penal facilities to be

aggravating factors. Mead testified that he recognized his substance-abuse problem and

asked to be placed in community corrections. Mead’s mother testified that Mead slipped

into old patterns of poor judgment while on probation, and his probation officer

recommended that he execute the remainder of his sentence. The trial court revoked

Mead’s probation and ordered him to serve his five-year suspended sentence for

possession of methamphetamine in the DOC and recommended substance-abuse

treatment during incarceration. Mead filed a motion to correct error and to correct

erroneous sentences, which the trial court denied. Mead now appeals.

                                 Discussion and Decision

       Mead argues that the trial court abused its discretion when it ordered him to serve

his entire previously suspended sentence, with credit for time served. We disagree.

       Once a trial court has exercised its grace by ordering probation rather than

incarceration, “the judge should have considerable leeway in deciding how to proceed.”

Prewitt v. State, 878 N.E.2d 184, 187 (Ind. 2007). If this discretion were not given to

trial courts and sentences were scrutinized too severely on appeal, trial judges might be

less inclined to order probation. Id. Accordingly, a trial court’s sentencing decision for a

probation violation is reviewable using the abuse-of-discretion standard. Id. An abuse of

discretion occurs where the decision is clearly against the logic and effect of the facts and

circumstances. Id. If a trial court finds that a person has violated his probation before




                                             3
termination of the period, the court may order execution of all or part of the sentence that

was suspended at the time of initial sentencing. Ind. Code § 35-38-2-3(g).

       In this case, we find that Mead’s criminal history and likelihood of reoffending

sufficiently support the trial court’s decision to order execution of the previously

suspended five-year sentence. When imposing Mead’s probation-revocation sentence,

the trial court cited his extensive criminal history, past probation violations, and past

opportunities for substance-abuse treatment outside a penal facility. Tr. p. 80-82. Mead

has had eight convictions, including four felonies. Id. at 75. The conviction for resisting

law enforcement came after he led officers on a 100-mph chase on public roads while

having methamphetamine in his system. Id. at 29-31. The courts have offered Mead

several substance-abuse treatment programs without sustained success in 1991, 2000,

2001, and 2011. Id. at 80. The court also considered Mead’s mother’s testimony about

his backslide into old patterns of behavior and associations while on probation. Id. at 72.

The trial court stated:

                The recommendation is that he should serve his sentence
                because Mr. Mead at some point, programs become a joke. . .
                . [P]eople keep violating, violating and violating, and they
                don’t get the consequence. . . . . It’s as though everybody
                comes to understand, oh well, I can violate and oh, they are
                just going to put me back in the program. . . . . But your
                mother noted that oh, you started to associate with these two
                other individuals and then she saw a change in you and your
                attitude. So this wasn’t just a one[-]time slip. This was Billy
                Mead falling back into his old ways. Regardless of how you
                want to portray it.

Id. at 80-81.




                                              4
       Mead’s sole argument on appeal is that “Community Corrections placement of

[Mead] for a portion of his executed sentence imposed for the violation . . . would permit

[him] to reestablish his employment while getting further treatment and monitoring and

would arguably be more appropriate.” Appellant’s Br. p. 10. We cannot agree. Mead

has a significant criminal history and failed to take advantage of the alternative

sentencing opportunity previously afforded to him.        As the trial court aptly noted,

programs become “a joke” at some point if there are not any consequences. Tr. p. 80-81.

The trial court did not abuse its discretion in ordering Mead to serve his entire previously

suspended five-year sentence.

       Affirmed.

BAKER, J., and FRIEDLANDER, J., concur.




                                             5